ORDER
The Disciplinary Review Board on February 24, 1997, having filed with the Court its decision concluding that RICHARD J. DOYLE of WALL, who was admitted to the bar of this State in 1973 and who was temporarily suspended from practice by Order of the Court dated June 21, 1996, and who remains suspended at *398this time, should be reprimanded for violating RPC 1.7(c)(2) (appearance of impropriety), and good cause appearing;
It is ORDERED that RICHARD J. DOYLE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.